Citation Nr: 0900037	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative left 
wrist ganglion cyst, which is currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1988 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.


FINDINGS OF FACT

The veteran's left wrist ganglion cyst is not manifested by 
ankylosis of the wrist, nor has it resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned 10 percent 
evaluation.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for left wrist ganglion cyst have not been met at any 
time during the period contemplated by the appeal.  
38 U.S.C.A. §§  1155, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5015, 5214, 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2004, 
March 2006, May 2008, and September 2008 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2004 prior to the initial unfavorable 
decision in October 2004.  While the notice provided in March 
2006, May 2008, and September 2008 was not provided prior to 
the initial adjudication, the claimant has been given the 
opportunity to submit evidence and argument, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a September 2008 
supplemental statement of the case following the provision of 
notice.  No fundamental unfairness is shown as a result of 
the untimely notification.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006, May 2008, and September 2008 
letters gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in September 2004, 
July 2006, September 2006, and April 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims 
file was reviewed by the examiner and the examination reports 
set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

A February 1995 rating decision granted service connection 
for the veteran's ganglion cyst at 0 percent disabling.  A 
May 1998 rating decision granted an increase in rating to 10 
percent disabling with a September 1997 effective date.  The 
veteran now contends that his ganglion cyst has increased in 
severity resulting in a higher level of disability.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's left wrist disability is rated under Diagnostic 
code 5015, which provides the rating criteria for benign new 
bone growths.  These disabilities are to be rated based upon 
the limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214.

The veteran has undergone two ganglion cyst removal 
surgeries.  The first occurred in 1991.  The second occurred 
in July 2004.  Prior to the July 2004 surgery, an April 2004 
VA medical record shows the veteran reported increased pain, 
stiffness, and occasional numbness and tingling in the 
fingers especially with heavy lifting.  The assessment was 
recurrent volar ganglion left wrist and possible coexistent 
carpal tunnel syndrome.  A May 2004 VA medical record shows 
the veteran had a large ganglion cyst on the left wrist.  He 
stated that he "popped it" three days ago at work while 
putting a filter on a fire truck.  Since then the cyst had 
been more tender, softer, and smaller.  Pressure on the cyst 
also caused neuritic pain in the forearm.  On physical 
examination, the left wrist had a tender soft cyst at the 
volar radiocarpal joints, and there was decreased and painful 
dorsiflexion.  The palmar flexion was intact.  A July 2004 
medical record notes the left wrist ganglionic cyst was 
excised.  Following the surgeries, the veteran reported wrist 
pain, for which pain relievers were unsuccessful at 
alleviating.  On objective evaluation, his sensation was 
intact to light touch.

A September 2004 VA examination report shows complaints of on 
occasional lump and a little reddish area about the lump and 
some pain on ulnar deviation, hyperextension, or any heavy 
lifting.  Occasionally, the hand felt swollen.  On physical 
examination, the wrist flexed to 60 degrees and extended to 
60 degrees.  Ulnar deviation was permissible to 30 degrees 
and radial deviation was to 25 degrees.  Supination was 
possible to 90 degrees as pronation was possible to 55 
degrees.  Examination also showed a nontender hard lump at 
the wrist on the flexor aspect radially where the flexor 
carpi radialis inserts into the bone.  There was full 
strength in all muscles of the fingers, hand, thumb, and 
wrist.  There was full motion of all joints involved, that is 
the finger tips could be brought to the distal palmar crease 
and into the proximal ulnar crease.  There was normal sensory 
perception in all areas of the fingers and hand and the 
circulation of the hand was good.  X-rays of the wrist showed 
no changes at the wrist joint.  There was an old bone scar in 
the distal radius proximal to the wrist with some widening of 
the radius.  It did not appear to the examiner that the 
veteran had any significant residuals of the ganglion on the 
wrist and that function was normal.

A December 2004 VA medical record shows five months status 
post re-excision of left wrist volar ganglion and possible 
carpal metacarpal joint arthritis in the left thumb.  The 
veteran had tenderness to palpation over the base of the left 
thumb and a positive grind test.  A February 2005 VA medical 
record notes that x-ray examination revealed some osteophyte 
formation at the level of the carpal metacarpal joint but not 
severe enough to warrant excisional surgery or reconstructive 
surgery.

A May 2005 VA medical record shows complaints of left wrist 
pain, weak grip in the left hand, and numbness over the 
incision.  Pain medication reportedly was not helping.  On 
physical evaluation, wrist flexion was to 60 degrees and 
extension was to 70 degrees.

In July 2006, a VA examination of the veteran's wrist showed 
range of motion as follows: dorsiflexion 0-70 degrees, palmar 
flexion 0-80 degrees, radial deviation 0-20 degrees, and 
ulnar deviation 0-45 degrees.  These ranges match the range 
of motion for a normal wrist.  The examiner however went on 
to address the DeLuca factor stating that the veteran's range 
of motion reportedly decreases by about 50 degrees and wrist 
function decreases by about 80 degrees when the veteran 
suffers wrist pain.  In a specific statement on the DeLuca 
factor, the examiner acknowledged that it is at least as 
likely as not that the pain from repeated use could 
significantly limit functional ability resulting in weakened 
movements, excess fatigability, and incoordination providing 
for a 20 to 30 percent diminishment of strength, speed, and 
endurance. 

In September 2006, the veteran was diagnosed with idiopathic 
peripheral neuropathy.  The examiner opined that the 
idiopathic peripheral neuropathy came from nutritional 
factors including the veteran's consumption of alcohol.  The 
neuropathy caused the scar to be more sensitive and thus 
created the veteran's symptoms.  The examiner continued to 
explain that the veteran's scars would be asymptomatic and 
completely healed without the peripheral neuropathy.  

The veteran underwent an x-ray and a magnetic resonance 
imaging (MRI) study in April 2008.  The MRI showed a tiny 
ganglion cyst likely arising from the flexor carpi radialis 
tendon near the ridge of the trapezium bone; a fibrous 
corticomedullary scar in the distal medial radius likely the 
result of trauma and which revealed no complication; and a 
small slip of fluid in the distal radial ulnar joint.  Nerve 
conduction studies showed an improvement on neurodiagnostic 
studies in the upper nerves due to improved metabolic 
situation.  The x-ray showed a sclerotic focus in the 
proximal shaft of the left radius that could be related to 
trauma or surgery.  

As stated above, under Diagnostic Code 5015, a ganglion cyst 
must be evaluated based upon the range of motion of the 
affected area.  The highest rating level allowed based solely 
upon range of motion for the wrist is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  For a greater possible 
rating, the wrist must present with ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  The veteran's records present 
no evidence of ankylosis.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 28th edition, p. 86.  As noted, the 
medical evidence shows ranges of motion in the left wrist.

As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca would 
not result in a higher schedular rating.

The level of impairment in the left wrist has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left wrist ganglion cyst has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The 
veteran claims he cannot successfully maintain his job as a 
fire truck mechanic due to the inability to effectively use 
his wrist.  Although the Board understands that the veteran 
suffers wrist pain with flare-ups, the veteran has 
successfully maintained his position.  Consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  The veteran's range 
of motion when the veteran is not experiencing a flare-up is 
normal.  The veteran has not presented evidence that he has 
had to repeatedly and to his detriment miss work.  In 
addition, other than for his surgeries, the veteran has never 
had to be hospitalized for his disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
left wrist disability is appropriately compensated by the 
currently assigned schedular ratings and the criteria for an 
extraschedular rating under 38 C.F.R. § 3.321 have not been 
met.

After a review of all the competent evidence, the Board must 
find that the preponderance of the evidence is against this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990)




ORDER

A rating in excess of 10 percent for the veteran's left wrist 
ganglion cyst is not warranted.  The appeal is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


